Citation Nr: 1111226	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from May 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo.  In pertinent part, the RO denied the Veteran's petition to reopen his claim for service connection for schizophrenia.   

During the pendency of the appeal, a November 2009 Board decision reopened the Veteran's claim of entitlement to service connection for schizophrenia.  The Board reopened the Veteran's claim based on new and material evidence and then remanded for further development.  The Board remanded the matter to schedule a VA examination to determine the nature and likely etiology of the schizophrenia.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified before a Veterans Law Judge (VLJ) in June 2009; however that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  By a September 2010 letter, the Veteran was given the opportunity to request another Board hearing.  The Veteran responded in September 2010 that he did not wish to appear at a hearing and to consider his case based on the evidence of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  In October 1974 the Veteran was involuntarily hospitalized for three months and was diagnosed with schizophrenia.   

3.  The Veteran did not disclose that he had a preexisting mental health condition, diagnosed as schizophrenia, prior to his military service. 

4.  In January 1976, during the Veteran's military service, he was admitted into the hospital and diagnosed with schizophrenia. 

5.  The preponderance of the evidence is against a finding that the Veteran's preexisting schizophrenia was aggravated beyond a natural progression as a result of his military service.  


CONCLUSION OF LAW

The Veteran's preexisting schizophrenia was not aggravated by his military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.   Kent v. Nicholson, 20 Vet. App. 1 (2006

Here, notice was provided to the Veteran by a correspondence in June 2005.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran to obtain relevant evidence.   The notice did not provide information on the assignment of a rating and effective date.  The RO provided this information in correspondence in March 2006, after the initial decision on the claim.  The Board concludes that the timing error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  

The June 2005 notice also failed to inform the Veteran of the reasons for the previous denial of his claim and the requirements for new and material evidence to reopen the claim.  As the Board granted the petition to reopen the claim in November 2009, the notice error was not prejudicial to the Veteran.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran a VA examination in July 2010.  The Board finds that this examination is sufficient since it was thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised that the Veterans Law Judge that held his hearing was no longer at the Board and that he could receive a new hearing.  He waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file the Board finds that though the Veteran did not denied any diagnosed psychiatric condition prior to his military service, there is incontrovertible evidence in service treatment records that he was involuntarily hospitalized and diagnosed with schizophrenia before his entry into service from October 11, 1974 to January 10, 1975.  The evidence was considered by a military Physical Evaluation Board in April 1976.  The Board finds that the Veteran's schizophrenia preexisted service and was not aggravated beyond a natural progression by his military service; therefore, service connection must be denied.  

By way of history, a July 1977 rating decision granted the Veteran service connection for schizophrenia with a 50 percent disability rating effective June 18, 1976.   A July 1979 rating decision proposed severance of the Veteran's service connection for schizophrenia and a September 1979 rating decision severed service connection for schizophrenia stating that there was evidence that the Veteran's schizophrenia preexisted service and was not incurred in the line of duty.   A March 1989 Board decision then denied service connection for schizophrenia.  Rating decisions in August 1991, September 1997, and January 2000 found that the Veteran did not submit new and material evidence to reopen his claim of service connection for schizophrenia and denied the Veteran's petitions to reopen his claim.  A January 2006 rating decision denied the Veteran's petition to reopen his claim; however, he appealed that decision and a November 2009 Board decision found new and material evidence had been submitted and reopened the Veteran's claim; In November 2009, the Board remanded the Veteran's claim for further development.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. 
§ 3.306(b).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In a May 1975 pre-induction medical examination, the examiner noted that the Veteran had no psychological abnormalities.  In a contemporaneous report of his medical history, the Veteran reported that he never had any depression or excessive worry, or nervous trouble of any sort.  He also denied being a patient in any type of hospital.

However, private treatment records indicated that the Veteran was admitted involuntarily for hospitalization on October 11, 1974 (prior to service) and quickly transferred to another hospital for treatment where he remained until January 10, 1975.  In a January 1975 treatment record, the examiner stated that, upon admission to the hospital, the Veteran could not remember why he was admitted or who brought him to the hospital.  The examiner noted that, upon admission, the Veteran appeared evasive and suspicious most of the time.  He admitted to auditory hallucinations.  Judgment and insight were considered nil at the time.  Treatment included drug therapy.  Upon discharge, the final diagnosis was schizophrenia, chronic, undifferentiated type in remission.

During service, the Veteran was hospitalized in January 1976.  In February 1976, a military examiner noted that this was the Veteran's first known psychiatric admission.  The examiner indicated that, since the Veteran had been with his unit, he had been behaving bizarrely.  He was observed talking to himself, shaking his finger, turning on lights and music in the middle of the night, and walking from table to table at the snack bar, and shaking matches at each person there.  Individuals indicated that he appeared detached from his environment and that he was not functioning in his job in an adequate fashion.  During treatment, the Veteran was observed behaving irrationally.  After being sent back to his unit in February 1976, he refused to return.  The diagnosis was simple schizophrenia, severe.  The duration of the disorder was documented as having lasted the prior three months, but, the examiner noted, the symptomatology suggested a chronic type of schizophrenia.  The examiner stated that the Veteran had undergone external precipitating stress, manifested by routine duty.  The Veteran's premorbid personality and predisposition were unknown.  The impairment at the time of the authoring of the record was marked.  The Veteran was then transferred to psychiatric services at Fort Sam Houston and it was noted that it was unlikely the Veteran would be able to function in military service.  

In a March 1976 Medical Evaluation Board (MEB) proceedings,  it was noted that the Veteran was admitted to the hospital in January 1976 and he was diagnosed with acute schizophrenia episode, moderate, improved, manifested by gross confusion, bizarre behavior, inappropriate conduct socially, concrete thinking, circumstantantiality, perseveration, incoherence, flattened affect, hypochondriasis, pressured speech, and rigidity.  His stress was noted to be moderate, routine military duty and multiple financial problems.  It was recommended that the Veteran be medically separated due to a schizophrenic condition.  It was stated that the Veteran's schizophrenia was in the line of duty, originated in 1976, was due to service, and did not exist prior to service and was not aggravated by service.  In an April 1976 addendum signed by the three medical officers including the Veteran's attending physician, the MEB noted a review of private records of treatment for schizophrenia prior to service and concluded that the disorder pre-existed service and was not in the line of duty.  

In a subsequent April 1976 Physical Evaluation Board (PEB) addendum, stamped recommended approval May 24, 1976,  the PED noted that in view of a history obtained from the Veteran's family and his admission of previous hospitalizations for psychiatric conditions, the psychological disorder was considered as having "existed prior to service."  The corrected copy reads as follows:

		On the basis of the addendum of 9 March 1976, this condition 
      is not in line of duty, EPTS, not service aggravated.  The records 
of hospitalization at Florida State Hospital indicates the member has schizophrenia illness, EPTS, which was the same as same as his present illness and that this represents a natural progression of this condition. 

Corrected Copy of Physical Evaluation Board Proceedings

In a May 1977 VA psychiatric examination, the examiner reported that she had reviewed the claims file prior to examining the Veteran.  She stated that the file indicated that the Veteran was hospitalized for schizophrenia during service.  In an interview, the Veteran told the examiner that he underwent treatment for a couple of months in 1975 prior to service for a mental illness.  He stated that he was discharged from the hospital and, after three months, enrolled in service.  He said that he was doing well prior to enrollment.  The examiner noted that the Veteran's account of treatment for a mental disorder prior to the Veteran's entry into service was contrary to the reports in the claims file.  During service, the Veteran reported that he had trouble with his sergeant and did not like the work assigned to him.  He said that he had a nervous breakdown and underwent a medical discharge in May 1976.  In her report, the examiner stated that a review of the claims file and her interview suggested that the Veteran had a chronic psychotic illness.  At the present time, there was no evidence of acute symptomatology other than symptoms of withdrawal, seclusion, loneliness, poor social life, and questionable auditory hallucinations.  The diagnosis was schizophrenia, chronic, undifferentiated, and mild at the present time.  In her conclusion, the examiner stated that it appeared to her that the Veteran had a previous nervous breakdown, prior to joining the service.  The condition had been in remission.  Upon joining the service, however, under the stress of daily living and working conditions, the Veteran had a relapse.

In a June 2007 letter, a private psychiatrist noted she met the Veteran for an initial consultation in April 2007.  The psychiatrist noted the Veteran's report that near the end of his military service his mother got sick and that he was honorably discharged to go home and take care of her.  The Veteran reported that he asked for a medical discharge because of his diagnoses of a skin condition and schizophrenia but that it was not granted because the disorders were preexisting conditions.  The Veteran reported that he had been hospitalized prior to service but did not know the diagnosis and did not return for treatment.  The psychiatrist noted that she reviewed the Veteran's records from a hospitalization in "1973 or so" and that he was diagnosed with schizophrenia.  She further stated that the Veteran did not complete her assessment forms and that she saw him on only one occasion and was not able to assess his current medical or psychiatric condition.  Her opinion reads as follows:

      However, I am mystified as to how Mr. [redacted] was able to 
      get into the military service with a preexisting condition of 
      schizophrenia.  Since he was enlisted, it is as likely as not that 
      being in the military, even with no active duty, could have 
      exacerbated his underlying condition.   

The Veteran was afforded a VA examination in July 2010.  A VA doctoral-level psychologist prepared a detailed ten page report.  However, the psychologist noted that the Veteran was uncooperative and terminated the interview when the Veteran became increasingly passive aggressive, hostile, and uncooperative.  The VA psychologist was asked to provide an opinion whether the relevant evidence clearly and unmistakably showed that the increased in the Veteran's psychiatric disability during service was due to the natural progression of the disease?  The VA examiner's opinion is as follows:

Given a diagnosis prior to military service (October 11, 1974) 
of Chronic Undifferentiated Schizophrenia, it appears must
more likely than not that his subsequent psychiatric impairment 
has been a natural progression of that disorder, particularly 
given his apparent substance abuse and marginal adaptation; 

The VA examiner further went on to say that:

		It is notable that while veteran denies any history of 
      ment[al] illness prior to military service, the evidence to 
      the contrary appears to be indisputable, and is of a disorder 
      similarly similar to his current diagnosis that it is much 
      more likely that not a natural progression of his pre-existing 
      condition.  This opinion is base dmore on a record review than 
patient examination given veteran's defensiveness and passive-aggressive lack of cooperation. 

The Board finds that though the Veteran did not note at the time of his entry into service that he had a diagnosis of schizophrenia, there is clear and unmistakable evidence that the Veteran had a preexisting condition.  In an August 1979 statement, the Veteran stated that he admitted that he had a "nervous condition" prior to service, but that he believed that service aggravated his condition.  The Veteran is competent to report on his observable symptoms but not on the diagnosis of a psychiatric disorder that requires medical expertise.  However, the Board places very low probative weight on the Veteran's denial of a pre-service disorder as it is inconsistent with private medical records of pre-service hospitalization.  The Board places greatest probative weight on the assessment and diagnosis made by the examiners at the private hospital who possessed the medical qualifications and examined the Veteran at the time.  

Turning to the question of whether the Veteran's schizophrenia increased in severity during his active duty service, the Board notes that the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  The Board finds that there is no specific evidence on file indicating that the Veteran's schizophrenia symptoms increased during his service; instead, the Board finds that the Veteran's recurrent symptom were the same prior to his enlistment, during his enlistment, and at separation from service.  Even if it were conceded for the sake of argument that the symptoms did increase in severity during his service, the probative medical opinions specifically indicate that the schizophrenia was not aggravated beyond a natural progression by such service.  

The Board notes that the only opinion of record stating that the Veteran's service aggravated his preexisting condition was the June 2007 private opinion; it stated that it was as likely as not that being in the military could have exacerbated his underlying condition, the opinion uses the word could and it is speculative and therefore, not probative.   The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Also, in her report, the psychologist noted that she had only seen the Veteran during one session and that she was not able to assess his current medical or psychiatric condition.  Although the examiner reviewed the pre-service hospital records, indicating treatment for schizophrenia, she inaccurately cited the year of treatment.  The psychologist did not note a review the Veteran's in-service psychiatric reports or his MEB proceedings.   The Board places greatest probative weight on the MEB and PEB determinations found that the Veteran's preexisting condition was not aggravated by service.  The determinations were made by a board of competent medical officers and reviewed by a second adjudicative board.  The Board also places great probative weight on the opinion of the July 2010 VA psychologist who also found that the Veteran's schizophrenia to be a normal progression of the disorder and not permanently aggravated by military service.  All of these determinations were based on a review of the Veteran's pre-service and in-service medical records where the June 2007 speculative private opinion was based solely on the Veteran's assertions.   In addition, the May 1977 examination stated that the Veteran's in-service psychiatric problems were a relapse of his previous symptoms; therefore, there is no evidence his symptoms were aggravated beyond a natural progression.  

The Board notes that competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Importantly, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  While the Veteran can testify to his symptoms and to what doctors diagnose him with, he is not competent to make medical findings as to what aggravated his symptoms or whether his symptoms progressed beyond the natural progression during any given period.  While the Board has considered the Veteran's statements about such, the Board is compelled to find that the medical evidence regarding these matters is more probative than assertions by the Veteran.  As stated above, the probative medical evidence shows that the Veteran's schizophrenia was not due to or aggravated by his military service. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability on the basis of aggravation.  First, the only opinion that states that the Veteran's preexisting condition was aggravated by service is a speculative opinion that is based solely on the Veteran's assertions and not a careful review of the Veteran's medical records.  The Veteran's MEB and PEB proceedings and VA examinations state that the Veteran's schizophrenia was not aggravated beyond a natural progression by his military service.   Accordingly, the claim for service connection for schizophrenia is denied. 


ORDER

Entitlement to service connection for schizophrenia is denied. 



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


